                       Case 1:15-cv-05277-RMI Document 79 Filed 12/14/18 Page 1 of 10



            1      DONALD SPECTER (SBN 83925)
                   dspecter@prisonlaw.com
            2      THOMAS M. NOSEWICZ (SBN 317849)
                   tom@prisonlaw.com
            3      PRISON LAW OFFICE
                   1917 Fifth Street
            4      Berkeley, California 94710
                   Telephone: (510) 280-2621
            5      Facsimile: (510) 280-2704
            6      JESSICA VALENZUELA
                   SANTAMARIA (SBN 220934)
            7      jsantamaria@cooley.com
                   ADDISON M. LITTON (SBN 305374)
            8      alitton@cooley.com
                   MARK A. ZAMBARDA (SBN 314808)
            9      mzambarda@cooley.com
                   COOLEY LLP
         10        3175 Hanover Street
                   Palo Alto, CA 94304
         11        Telephone: (650) 843-5000
         12        KENDALL DAWSON WASLEY
                   (SBN 252294)
         13        kendall@dawsonwasleylaw.com
                   PMB 233, 1520 E. Covell Blvd.
         14        Davis, CA 95615
                   Telephone: (408) 827-5024
         15
                   Attorneys for Plaintiffs
         16
         17                                   UNITED STATES DISTRICT COURT
         18                             NORTHERN DISTRICT OF CALIFORNIA
         19                                         EUREKA DIVISION
         20        BRIAN CHAVEZ and BRANDON                   Case No. 1:15-cv-05277-RMI
                   BRACAMONTE, on behalf of
         21        themselves and all others similarly        CLASS ACTION
                   situated,
         22                                                   PLAINTIFFS’ NOTICE OF MOTION
                                   Plaintiffs,                AND UNOPPOSED MOTION FOR
         23                                                   ATTORNEYS’ FEES AND EXPENSES
                         v.
         24                                                   Date:    February 27, 2019
                   COUNTY OF SANTA CLARA,                     Time:    10:00 AM
         25                                                   Place:   Courtroom 14
                                   Defendant.                          450 Golden Gate Avenue
         26                                                            San Francisco, California
         27                                                    Magistrate Judge Robert M. Illman
         28
  COOLEY LLP                                                            PLAINTIFFS’ NOTICE OF MOTION AND
ATTORNEYS AT LAW
   PALO ALTO
                                                         1.        UNOPPOSED MOTION FOR ATTORNEYS’ FEES
                                                                     AND EXPENSES CASE NO. 1:15-CV-05277-RMI
                       Case 1:15-cv-05277-RMI Document 79 Filed 12/14/18 Page 2 of 10



            1      TO DEFENDANTS AND THEIR COUNSEL OF RECORD:
            2              PLEASE TAKE NOTICE THAT Plaintiffs move this Court pursuant to Federal
            3      Rule of Civil Procedure 23(h) for an order awarding Plaintiffs’ counsel attorneys’ fees
            4      and costs. This unopposed Motion is supported by the record before the Court, the
            5      following Memorandum of Points and Authorities, and the accompanying Declarations
            6      of Donald Specter (“Specter Decl.”), Jessica Valenzuela Santamaria (“Santamaria
            7      Decl.”), and Kendall Dawson Wasley (“Wasley Decl.”).
            8              Plaintiffs respectfully request that the Court set this matter for hearing at the same
            9      date and time as the fairness hearing, set for February 27, 2019 at 10:00 a.m. (Doc. # 77,
         10        #78).
         11
         12        Dated: December 14, 2018                   COOLEY LLP
         13
         14                                                   /s/ Jessica Valenzuela Santamaria
                                                              JESSICA VALENZUELA SANTAMARIA
         15                                                   (220934)
         16                                                   ADDISON M. LITTON (305374)
                                                              MARK A. ZAMBARDA (314808)
         17
                                                              Attorneys for Plaintiffs
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
  COOLEY LLP                                                                 PLAINTIFFS’ NOTICE OF MOTION AND
ATTORNEYS AT LAW
   PALO ALTO
                                                              2.        UNOPPOSED MOTION FOR ATTORNEYS’ FEES
                                                                          AND EXPENSES CASE NO. 1:15-CV-05277-RMI
                        Case 1:15-cv-05277-RMI Document 79 Filed 12/14/18 Page 3 of 10



            1                     MEMORANDUM OF POINTS AND AUTHORITIES
            2      I.    INTRODUCTION
            3            Defendants have agreed to pay Plaintiffs’ attorneys’ merits fees and out-of-
            4      pocket expenses in the amount of $1,600,000. This amount — which reimburses
            5      Plaintiffs’ counsel for some but not all of their actual hours spent and out-of-pocket
            6      expenses — is fair and reasonable in light of the results obtained through this litigation,
            7      the lengthy and detailed settlement negotiations over the course of three years, and the
            8      difficulty and complexity of the issues involved.
            9            In this case, Plaintiffs sought to address deficiencies in medical, mental health,
         10        and dental care provided to individuals in Defendant’s jails, as well as the use of solitary
         11        confinement in the jails, discrimination against people with non-mobility disabilities,
         12        and the use of force against individuals in the jails. The Consent Decree does just that.
         13        It includes a 46-page Remedial Plan that requires Defendant to implement specific
         14        policies, procedures, and practices intended to ensure minimally adequate healthcare
         15        and to guarantee that people with non-mobility disabilities receive reasonable
         16        accommodations. It also includes a use of force policy and detailed requirements
         17        governing the use of restrictive housing in Defendant’s jails.
         18              To get to this result, Plaintiffs devoted more than three years to investigating this
         19        case, meeting, corresponding with, and interviewing people detained at the jail,
         20        reviewing and analyzing healthcare and custody records, inspecting the jail facilities,
         21        working with six neutral experts, reviewing policies and procedures, and meeting and
         22        negotiating with Defendant. The Parties expended considerable time and resources
         23        negotiating the terms of the Consent Decree and Remedial Plan.
         24              The Parties have now settled all claims raised in the action. This Court has
         25        granted preliminary approval of the Consent Decree. (Doc. # 77.)
         26              The Consent Decree provides that “Defendant has agreed to pay Plaintiffs’
         27        counsel $1,600,000 as their reasonable attorney’s fees, costs, and expenses incurred
         28        from the date of filing of the Complaint in this action through final court approval of
  COOLEY LLP                                                                PLAINTIFFS’ NOTICE OF MOTION AND
ATTORNEYS AT LAW
   PALO ALTO
                                                             1.        UNOPPOSED MOTION FOR ATTORNEYS’ FEES
                                                                        AND EXPENSES CASE NO. 1:15-CV-05277-RMI
                         Case 1:15-cv-05277-RMI Document 79 Filed 12/14/18 Page 4 of 10



            1      this Consent Decree.” Consent Decree, Doc. # 74, Ex. 1, ¶ 31. The Consent Decree also
            2      provides that Defendant will pay Plaintiffs’ counsel for their reasonable time and
            3      expenses relating to monitoring and enforcing the Consent Decree and Remedial Plan,
            4      in an amount of $200,000 per year. Id., ¶ 32.
            5             Pursuant to Federal Rule of Civil Procedure 23(h), class members must be
            6      provided with notice and an opportunity to comment on any motion for fees. The parties
            7      have agreed that this Motion for Attorneys’ Fees and Expenses should be heard at the
            8      same time as the hearing for final approval of the settlement agreement, currently set
            9      for February 27, 2019 at 10:00 a.m.
         10        II.    ARGUMENT
         11               A.    The Parties Have Agreed to an Award of Attorneys’ Fees and Costs.
         12               Federal Rule of Civil Procedure 23(h) provides that “[i]n a certified class action,
         13        the court may award reasonable attorney’s fees and nontaxable costs that are authorized
         14        by law or by the parties’ agreement.” Fed. R. Civ. P. 23(h). The Parties have agreed to
         15        an award of fees and costs in this case in the amount of $1,600,000, which represents a
         16        partial recovery of attorney time actually spent and out-of-pocket expenses actually paid
         17        by Plaintiffs’ counsel in pursuit of this litigation. Specter Decl., ¶¶ 15-16.
         18               Because the fee agreement does not reduce any recovery by the Class, and
         19        because there is no evidence of collusion between Plaintiffs’ counsel and Defendant,
         20        the Parties’ agreement as to attorneys’ fees “is accorded great weight.” Cox v. Clarus
         21        Mktg. Grp., LLC, 291 F.R.D. 473, 482 (S.D. Cal. 2013). The Court’s task in evaluating
         22        a negotiated settlement is “simply to determine whether the negotiated fee is facially
         23        fair and reasonable.” Hernandez v. Kovacevich “5” Farms, No. 1:04-cv-5515, 2005
         24        WL 2435906, at *8 (E.D. Cal. Sept. 30, 2005); see also Officers for Justice v. Civil Serv.
         25        Comm’n of City and Cty. of San Francisco, 688 F.2d 615, 625 (9th Cir. 1982) (“[T]he
         26        court’s intrusion upon what is otherwise a private consensual agreement negotiated
         27        between the parties . . . must be limited to the extent necessary to reach a reasoned
         28        judgment that the agreement is not the product of fraud or overreaching by, or collusion
  COOLEY LLP                                                               PLAINTIFFS’ NOTICE OF MOTION AND
ATTORNEYS AT LAW
   PALO ALTO
                                                              2.      UNOPPOSED MOTION FOR ATTORNEYS’ FEES
                                                                       AND EXPENSES CASE NO. 1:15-CV-05277-RMI
                       Case 1:15-cv-05277-RMI Document 79 Filed 12/14/18 Page 5 of 10



            1      between, the negotiating parties, and that the settlement, taken as a whole, is fair,
            2      reasonable and adequate to all concerned.”) As explained below, the agreed upon fee
            3      is fair and reasonable, and the Court should enforce the terms of the agreement and
            4      award Plaintiffs the agreed-upon sum pursuant to Rule 23(h).
            5            B.     The Requested Award Is Fair and Appropriate.
            6            Plaintiffs’ request for compensation reasonably reflects the time necessary to
            7      manage and litigate this case. Courts use the lodestar method for calculating attorneys’
            8      fees, which consists of multiplying the number of hours reasonably expended on a case
            9      by a reasonable hourly rate. Kelly v. Wengler, 822 F.3d 1085, 1099 (9th Cir. 2016)
         10        (citing Fischer v. SJB–P.D. Inc., 214 F.3d 1115, 1119 (9th Cir. 2000)). To determine
         11        the appropriate lodestar figure for an attorney’s fees award, the courts consider the
         12        following factors: (1) the time and labor required; (2) the novelty and difficulty of the
         13        questions; (3) the skill requisite to perform the legal service properly; (4) the preclusion
         14        of other employment by the attorney due to acceptance of the case; (5) the customary
         15        fee; (6) whether the fee is fixed or contingent; (7) time limitations imposed by the client
         16        or the circumstances; (8) the amount involved and the results obtained; (9) the
         17        experience, reputation and ability of the attorneys; (10) the “undesirability” of the case;
         18        (11) the nature and length of the professional relationship with the client; and (12)
         19        awards in similar cases. Graves v. Arpaio, 633 F. Supp. 2d 834, 842 (D. Ariz. 2009)
         20        aff’d, 623 F.3d 1043 (9th Cir. 2010) (citing Kerr v. Screen Extras Guild, Inc., 526 F.2d
         21        67, 70 (9th Cir. 1975); see also Hensley v. Eckerhart, 461 U.S. 424, 430 n.3 (1983)).
         22        Factors (1) through (4) and (6) are taken into account in either the reasonable hours
         23        component or the reasonable rate component of the lodestar calculation. Factors (5) and
         24        (7) through (12) are considered in determining whether to adjust the presumably
         25        reasonable lodestar figure. Graves, 633 F. Supp. 2d at 842 (citing Morales v. City of
         26        San Rafael, 96 F.3d 359, 364 n. 9 (9th Cir. 1996)).
         27              Factors (1) through (4) and (6) all support Plaintiffs’ request, and factors (5) and
         28        (7) through (12) show no basis for adjusting the lodestar figure, nor have the Parties
  COOLEY LLP                                                               PLAINTIFFS’ NOTICE OF MOTION AND
ATTORNEYS AT LAW
   PALO ALTO
                                                              3.      UNOPPOSED MOTION FOR ATTORNEYS’ FEES
                                                                       AND EXPENSES CASE NO. 1:15-CV-05277-RMI
                        Case 1:15-cv-05277-RMI Document 79 Filed 12/14/18 Page 6 of 10



            1      requested such adjustment. In light of the “strong presumption that the lodestar figure
            2      is reasonable,” and courts’ mandates that “adjustments are to be adopted only in
            3      exceptional cases,” Oviatt v. Pearce, 954 F.2d 1470, 1482 (9th Cir. 1992); Morales, 96
            4      F.3d at 363 n. 8 (accord), the requested fee award should be approved.
            5                    1.     The Agreed-Upon Lodestar Figure is Reasonable.
            6                           a.     Time and labor
            7             The fee request reasonably reflects the time and labor required to litigate this
            8      matter. This is a complex civil rights class action brought on behalf of over three
            9      thousand people detained in the County’s jails on average day-to-day and all future
         10        people to be housed in the jails in the future. This action raises serious constitutional
         11        questions, and will result in fundamental changes to Defendant’s policies, practices, and
         12        procedures. Specter Decl. ¶ 7. Obtaining this result required review and analysis of
         13        numerous jail policies and procedures, interviews of scores of people incarcerated at
         14        the jail, jail inspections, detailed expert analyses, and hours of meetings and
         15        negotiations. Specter Decl., ¶¶ 4-6.
         16               The agreed-upon fee award was calculated pursuant to the lodestar method; that
         17        is, Plaintiffs’ counsel kept contemporaneous time records that detail all work
         18        completed, and to calculate the requested award Plaintiffs multiplied the number of
         19        hours actually worked as of August 2018 by a reasonable hourly rate of $440 to $965
         20        per hour for attorneys and $250 to $275 for non-attorneys. Specter Decl., ¶¶ 10, 12-13;
         21        Santamaria Decl. ¶¶ 4-5; Wasley Decl. ¶¶ 4-5. Though counsel represented the Plaintiffs
         22        without charge, Plaintiffs’ counsel exercised the same billing judgment and discretion
         23        accorded to private clients. Specter Decl., ¶ 8; Santamaria Decl. ¶ 4; Gonzalez v. City
         24        of Maywood, 729 F.3d 1196, 1202 (9th Cir. 2013) (“Ultimately, a ‘reasonable’ number
         25        of hours equals ‘[t]he number of hours . . . [which] could reasonably have been billed
         26        to a private client.’”) (citations omitted, alterations in original).
         27               The requested fee award fairly reflects the time and labor required to litigate this
         28        complex case, and should be approved.
  COOLEY LLP                                                                 PLAINTIFFS’ NOTICE OF MOTION AND
ATTORNEYS AT LAW
   PALO ALTO
                                                                4.      UNOPPOSED MOTION FOR ATTORNEYS’ FEES
                                                                         AND EXPENSES CASE NO. 1:15-CV-05277-RMI
                       Case 1:15-cv-05277-RMI Document 79 Filed 12/14/18 Page 7 of 10



            1                           b.   Novelty and difficulty of the questions
            2            The requested fee award also fairly reflects the novelty and difficulty of the
            3      questions presented. Plaintiffs’ claims presented difficult questions of law and fact,
            4      including the quality of healthcare required under the Eighth and Fourteenth
            5      Amendments, the constitutionality of Defendant’s use of restrictive housing and use of
            6      force practices, and whether Defendant needed to make systemic and programmatic
            7      changes to accommodate people with non-mobility disabilities.
            8            Though not all of the legal principles involved in Plaintiffs’ claims were novel,
            9      applying them to the class of people in the Santa Clara County jails proved complex.
         10        For instance, embedded in these difficult questions is the issue of how Defendant will
         11        meet its obligations under federal law within its budgetary and physical plant
         12        constraints. Plaintiffs’ counsel reasonably expended significant time and resources to
         13        address these important issues.
         14                             c.   Skill requisite to perform the legal service properly
         15              Marshaling evidence on a wide range of complex issues and engaging Defendant
         16        in settlement negotiations in a case of substantial magnitude required considerable skill.
         17        Plaintiffs’ counsel are highly experienced in trial practice and both civil rights and
         18        general litigation. Counsel from the Prison Law Office specialize in the area of
         19        prisoners’ rights. Specter Decl., ¶ 2. Counsel from Cooley LLP are also highly
         20        experienced in class action litigation, including in the context of prison reform.
         21        Santamaria Decl. ¶ 2. Ms. Wasley is an active member of the criminal defense
         22        community in Santa Clara County, and her practice includes individual representation
         23        of Class members. Wasley Decl. ¶ 2.
         24              The skill of Plaintiffs’ counsel is apparent in the results they obtained, including
         25        certification of the class, negotiating a detailed and comprehensive Remedial Plan, and
         26        ultimately obtaining a settlement that provides the class with considerable benefits.
         27        Specter Decl. ¶ 7.
         28
  COOLEY LLP                                                              PLAINTIFFS’ NOTICE OF MOTION AND
ATTORNEYS AT LAW
   PALO ALTO
                                                             5.      UNOPPOSED MOTION FOR ATTORNEYS’ FEES
                                                                      AND EXPENSES CASE NO. 1:15-CV-05277-RMI
                       Case 1:15-cv-05277-RMI Document 79 Filed 12/14/18 Page 8 of 10



            1                         d.     Exclusion of other employment
            2            Representing the class required a significant investment of attorney time over
            3      more than three years. As a result, the attorneys’ ability to take on other cases was
            4      negatively affected. Specter Decl., ¶ 9; Santamaria Decl. ¶ 7; Wasley Decl. ¶ 7.
            5                          e.    Contingency or fixed fee
            6            Plaintiffs’ counsel is not charging class members a fee for their services.
            7      Counsels’ fees are based purely on the Consent Decree. Specter Decl., ¶ 8.
            8                          f.    Out-of-pocket expenses
            9            The requested award of costs and fees is also reasonable because Plaintiffs’
         10        counsel expended almost $15,000 in out-of-pocket expenses in pursuing this litigation.
         11        Specter Decl., ¶ 14; Santamaria Decl. ¶ 9; Wasley Decl. ¶ 6. Such expenses “would
         12        normally be charged to a fee paying client.” See Dang v. Cross, 422 F.3d 800, 814 (9th
         13        Cir. 2005).
         14                      2.    The Court Need Not Adjust the Agreed-Upon Lodestar Figure.
         15              The remaining factors not subsumed in the initial lodestar calculation also
         16        support the amount of fees sought. First, the Parties faced time limitations to reach
         17        agreement on the Consent Decree imposed by the impending trial date in February
         18        2019. Second, the results obtained through the robust Consent Decree are highly
         19        favorable to the Class in improving day-to-day conditions at the jails. Specter Decl. ¶ 7.
         20        Third, Plaintiffs’ counsel are deeply experienced and capable advocates. Specter Decl.
         21        ¶ 2; Santamaria Decl. ¶ 2; Wasley Decl. ¶ 2. Fourth, class actions “on behalf of prisoners
         22        involving the conditions of confinement are exceedingly fact-intensive, time-
         23        consuming, and expensive to litigate” and are therefore “undesirable.” Graves, 633 F.
         24        Supp. 2d at 847. Fifth, Plaintiffs’ counsel’s relationship with members of the Class,
         25        including named Plaintiffs, began more than three years ago. Finally, although the
         26        amount of fee awards granted in prison and jail class actions widely vary based on the
         27        scope of the remedies and the duration of each respective case, as stated above, the
         28        hourly fee sought is consistent with the market rate paid in other cases. Specter Decl.
  COOLEY LLP                                                              PLAINTIFFS’ NOTICE OF MOTION AND
ATTORNEYS AT LAW
   PALO ALTO
                                                             6.      UNOPPOSED MOTION FOR ATTORNEYS’ FEES
                                                                      AND EXPENSES CASE NO. 1:15-CV-05277-RMI
                          Case 1:15-cv-05277-RMI Document 79 Filed 12/14/18 Page 9 of 10



            1      ¶ 11.
            2              In light of all of the above, the agreed-upon fees should be granted in the amount
            3      requested by Plaintiffs and agreed upon by the Parties.
            4      III.    CONCLUSION
            5              The agreed-upon fee award is fair and reasonable. Accordingly, Plaintiffs’
            6      respectfully request that the Court issue an order awarding Plaintiffs $1,600,000 in fees
            7      and costs and $200,000 per year for monitoring and enforcing the Consent Decree and
            8      Remedial Plan.
            9                                               Respectfully submitted,
         10        Dated: December 14, 2018                 COOLEY LLP
         11
         12                                                 /s/ Jessica Valenzuela Santamaria
                                                            JESSICA VALENZUELA SANTAMARIA
         13                                                 (220934)
         14                                                 ADDISON M. LITTON (305374)
                                                            MARK A. ZAMBARDA (314808)
         15
                                                            Attorneys for Plaintiffs
         16
                   Dated: December 14, 2018                 PRISON LAW OFFICE
         17
         18
                                                            /s/ Donald Specter
         19                                                 DONALD SPECTER (83925)
         20                                                 THOMAS M. NOSEWICZ (317849)
         21                                                 Attorneys for Plaintiffs
         22        Dated: December 14, 2018                 KENDALL DAWSON WASLEY
         23
         24                                                 /s/ Kendall Dawson Wasley
         25                                                 KENDALL DAWSON WASLEY (252294)

         26                                                 Attorney for Plaintiffs

         27
         28
  COOLEY LLP                                                               PLAINTIFFS’ NOTICE OF MOTION AND
ATTORNEYS AT LAW
   PALO ALTO
                                                              7.      UNOPPOSED MOTION FOR ATTORNEYS’ FEES
                                                                       AND EXPENSES CASE NO. 1:15-CV-05277-RMI
                       Case 1:15-cv-05277-RMI Document 79 Filed 12/14/18 Page 10 of 10



            1                                        ATTESTATION
            2
                         I hereby attest that I have on file the holograph signature of the signature
            3
            4      indicated by a “confirmed” signature (/s/) within this e-filed document.

            5
            6      Dated: December 14, 2018                COOLEY LLP

            7
            8                                               /s/ Jessica Valenzuela Santamaria
                                                            Jessica Valenzuela Santamaria
            9
         10
         11
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
  COOLEY LLP                                                             PLAINTIFFS’ NOTICE OF MOTION AND
ATTORNEYS AT LAW
   PALO ALTO
                                                            8.      UNOPPOSED MOTION FOR ATTORNEYS’ FEES
                                                                     AND EXPENSES CASE NO. 1:15-CV-05277-RMI
